Case 8:20-cv-00043-SB-ADS Document 67-3 Filed 04/08/20 Page 1 of 2 Page ID #:419




 1                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 2
 3                                            )
     Bureau of Consumer Financial Protection, ) Case No.: 8-20-cv-00043-JVS-ADS
 4                                            )
                      Plaintiff,              )
 5                                            )
                vs.                           ) DECLARATION OF DANI
 6                                            ) SCHNEIDER
     Chou Team Realty, LLC et al.,            )
 7                                            )
                      Defendants.             )
 8                                            )
 9
10   I, Dani Schneider, pursuant to 28 U.S.C. § 1746, declare as follows:
11            1.   I am an investigator for Plaintiff Bureau of Consumer Financial
12   Protection (“Bureau”) and have been assigned to assist in this action. My
13   business address is 1700 G Street, NW, Washington, D.C. 20552.
14            2.   The facts set forth in this declaration are based on my personal
15   knowledge or information made known to me in the course of my official
16   duties.
17            3.   I reviewed resources and confidential databases available to me at
18   the Bureau to locate contact information for Frank Anthony Sebreros
19   (“Sebreros”).
20            4.   My investigation identified three possible home addresses in
21   Orange County, California associated with Sebreros: an apartment in Irvine
22   (“Irvine Apartment”) and two different apartments located at the same street
23   address in Santa Ana (“Santa Ana Apartments #1 and #2”). Each address was
24   identified as being associated with Sebreros as recently as November 2019 or
25   later.
26
27
28
                                   DECLARATION OF DANI SCHNEIDER
                                                1
Case 8:20-cv-00043-SB-ADS Document 67-3 Filed 04/08/20 Page 2 of 2 Page ID #:420




 1         5.     My investigation identified the following four phone numbers
 2   associated with Sebreros: (1) 949-312-8650; (2) 949-357-8992; (3) 714-852-
 3   3496; and (4) 714-254-5065.
 4         6.     Because of the COVID-19 epidemic, I am working from home and
 5   do not have ready access to a scanner. I am therefore signing this declaration
 6   using an electronic signature through Adobe Acrobat.
 7
 8   I declare under penalty of perjury that the foregoing is true and correct.
 9
10   Executed on: April 8, 2020              Dani A. Digitally  signed by
                                                       Dani A. Schneider
11
                                             Schneider
                                              __
                                                       Date: 2020.04.08
                                                       15:50:11 -04'00'__
12                                             Dani Schneider
                                               Investigator
13                                             Bureau of Consumer Financial Protection
                                               1700 G Street, NW
14                                             Washington, D.C. 20552
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   DECLARATION OF DANI SCHNEIDER
                                                2
